14-1078
     Principe v. Holder

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 11th day of March, two thousand fifteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                RAYMOND J. LOHIER, JR.,
 8                              Circuit Judges,
 9                PAMELA K. CHEN,
10                              District Judge.*
11
12       - - - - - - - - - - - - - - - - - - - -X
13       DORIS PRINCIPE,
14                Petitioner-Appellant,
15
16                    -v.-                                               14-1078
17
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent-Appellee.
21       - - - - - - - - - - - - - - - - - - - -X
22
23       FOR PETITIONER:                 ROBERT C. ROSS, West Haven, CT.
24



                *
               The Honorable Pamela K. Chen, United States District
         Judge for the Eastern District of New York, sitting by
         designation.
 1   FOR RESPONDENT:        NANCY E. FRIEDMAN (with Joyce R.
 2                          Branda and Kevin J. Conway, on the
 3                          brief), Office of Immigration
 4                          Litigation, Civil Division, United
 5                          States Department of Justice,
 6                          Washington, DC.
 7
 8        Petition for review of a final order of removal issued
 9   by the Board of Immigration Appeals.
10
11        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
12   AND DECREED that the petition for review is DENIED.
13
14        Petitioner Doris Principe challenges the final order of
15   removal issued by the Board of Immigration Appeals (“BIA”)
16   in which it dismissed an appeal from the decision of
17   Immigration Judge Michael W. Straus, denying her application
18   for adjustment of status under Immigration and Nationality
19   Act § 245(i). We assume the parties’ familiarity with the
20   underlying facts, the procedural history, and the issues
21   presented for review.
22
23        As the immigration judge recognized, the issue before
24   the agency was whether Principe was a “grandfathered” alien.
25   An alien has such status if a petition was filed on her
26   behalf that was “approvable when filed.” See Butt v.
27   Gonzales, 500 F.3d 130, 134 (2d Cir. 2007). A petition is
28   “approvable when filed” if it was “properly filed,”
29   “meritorious in fact” and “non-frivolous.” 8 C.F.R.
30   § 245.10(a)(3). In this case, the petition at issue was
31   based on Principe’s then-marriage. Therefore, Principe must
32   show that the marriage was “bona fide. It is not enough to
33   show merely that a marriage existed.” Linares Huarcaya v.
34   Mukasey, 550 F.3d 224, 227 (2d Cir. 2008) (internal
35   quotation marks and citation omitted). In other words,
36   Principe was required to show that the petition was “based
37   on a genuine marriage in which the parties intended to share
38   a life as husband and wife, not a marriage of convenience
39   designed solely to confer an immigration benefit on one of
40   the parties.” Id. (internal quotation marks omitted).
41
42        The record supports the agency’s findings of fact, and
43   certainly does not compel a contrary conclusion.
44   Accordingly, we find no error in the agency’s determination
45   that Principe is not a “grandfathered” alien. See 8 U.S.C.
46   § 1252(b)(4)(B) (“the administrative findings of fact are


                                  2
 1   conclusive unless any reasonable adjudicator would be
 2   compelled to conclude to the contrary”).
 3
 4        For the foregoing reasons, and finding no merit in
 5   Principe’s other arguments, we hereby DENY the petition for
 6   review.
 7
 8                              FOR THE COURT:
 9                              CATHERINE O’HAGAN WOLFE, CLERK
10




                                  3